Frank J. Kronenberg, J.
This Beal Property Law article 15 action involves the validity of a county tax sale certificate and the subsequent tax deed given by the County Treasurer to defendant some 15 years after the tax sale. The deed stated that it was given without recourse against the ' treasurer of the county.
Defendant moves to join as parties defendant the county and the County Treasurer.
Obviously the County Treasurer and the county have more than an academic interest in this lawsuit since its result may affect the validity of other similar tax deeds. However, neither party may assert any claim for relief against the County Treasurer or the county and therefore they are not necessary or proper parties.
The motion is denied, without prejudice to any application by the treasurer or county to appear as amicus curias.